DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Claims 1-12 and 23-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 June 2022.
Applicant’s election without traverse of Group III, claims 13-23 in the reply filed on 08 June 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gmira et al. (U.S. Patent Application Publication Number 2019/0094120; hereinafter referred to as Gmira.) Gmira discloses techniques for determining a rock wettability alteration include circulating a first brine fluid into a test cell that includes a rock sample and a hydrocarbon fluid disposed on a surface of the rock sample, the first brine fluid having a property at a first value; contacting the rock sample and the hydrocarbon fluid with the first brine fluid; measuring a first contact angle between the rock sample and the hydrocarbon fluid in contact with the first brine fluid; at least partially displacing the first brine fluid with a second brine fluid in the test cell, the second brine fluid having the property at a second value; contacting the rock sample and the hydrocarbon fluid with the second brine fluid; measuring a second contact angle between the rock sample and the hydrocarbon fluid in contact with the second brine fluid; and determining a wettability alteration of the rock sample based on at least one of the measured first or second contact angles (Please see the abstract).
With respect to claim 13, Gmira discloses and illustrates a system, comprising: a test cell (105) configured to enclose a hydrocarbon fluid (102) disposed in a first brine fluid (117); a first brine fluid tank (120) configured to hold a volume of the first brine fluid, the first brine fluid having an initial ionic composition; a second brine fluid tank configured to hold a volume of a second brine fluid, the second brine fluid having a second initial ionic composition (according to paragraph [0050]: As illustrated, the system 100 also includes a brine fluid tank 120 that is fluidly coupled to the test cell 105 (through or not through a valve, not shown). Although shown as a single tank 120, there may be multiple different tanks 120 fluidly coupled to the test cell 105 through a single or multiple valves. Each tank 120 may enclose a similar or different type of brine 117 (for example, each having a different salinity, different conductivity, or other property)); at least one pump (125) fluidly coupled to the test cell and the first and second brine fluid tanks; and a control system (145) communicably coupled to the pump. 
With respect to claim 14, the system of claim 13, further comprising the control system being communicably coupled to one or more valves (140a-d) is illustrated in Figure 1.
With respect to claim 15, the system of claim 13, further comprising a third brine fluid tank configured to hold a volume of a third brine fluid, the third brine fluid having a third initial ionic composition is disclosed in paragraph [0050], as discussed above.
With respect to claim 16, the system of claim 15, wherein the at least one pump is fluidly coupled to the test cell and the first, second, and third brine fluid tanks is illustrated in Figure 1 and disclosed at least in paragraphs [0049] and [0050].
With respect to claim 17, the system of claim 13, further comprising a hydrocarbon fluid tank (115) fluidly connected to the test cell is illustrated in Figure 1.
With respect to claim 18, the system of claim 13, further comprising a second pump fluidly connected to the hydrocarbon fluid tank and configured to pump the hydrocarbon fluid into the test cell is disclosed in paragraph [0051] as one or more pumps 125 are disclosed as fluidically connected to the system.
With respect to claim 20, the system of claim 13, further comprising a drain line (line connected to valve 140a) configured to drain the first brine fluid and hydrocarbon fluid from the test cell is illustrated in Figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gmira. 
With respect to claim 21, while not explicitly disclosed in the Gmira reference, it is well known to those of ordinary skill in the art of chromatography, and specifically ionic chromatography, that the samples measured require some filtration of particles or contaminants, therefore the use of a filter would be obvious to one of ordinary skill in the art for the device to operate as intended. 
With respect to claim 22, while Gmira discloses a sensor (135) to measure the solution at the outlet, the type of sensor is not explicitly disclosed.  However, one of ordinary skill in the art would use and ionic chromatography unit for measuring an ionic composition of the filtered brine fluid as a well-known measurement technique for measuring ionic composition.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gmira as applied to claim 18 above, and further in view of Bae et al. (Korean Patent Document KR 20160128554 (and associated English translation); hereinafter referred to as Bae). Bae discloses that the present invention relates to an apparatus to analyze interfacial properties of oil in a steam atmosphere under various temperatures and pressures in an enhanced oil recovery (EOR) method to recover heavy oil or bitume using steam. According to the present invention, the apparatus to analyze interfacial properties of oil comprises: a landing plate (120) having a sealing structure with see-through windows (111, 112), horizontally provided in an inner and lower part thereof in order to allow oil drops to land thereonto; an observation cell (100) located on an upper end of the landing plate (120), having a capillary tube (130) through which oil provided from the outside thereof is discharged; heating units (211, 212) to heat the observation cell (100); a liquid providing (220) to provide a liquid as a steam source within the observation cell (100); an oil providing pump (230) to provide oil for the capillary tube (130); an image obtainment unit (240) to obtain a drop image inside the observation cell (100) through the see-through windows; and an image analysis unit (250) to calculate interfacial tension of oil and a contact angle of oil impacted on the landing plate (120) by analyzing the image transmitted from the image obtainment unit (240) (obtained from translated abstract).
With respect to claim 19, Gmira does not explicitly disclose an inert gas storage tank fluidly connected to the second pump and the test cell. However, Bae discloses a system for measuring wettability/contact angle of oil/hydrocarbon on a surface of rock specimens (120) (see paragraph 0021 of the English translation), including a test cell (100) and associated pumps and valves (see Fig. 1) wherein an inert gas (nitrogen, N2) is supplied from a tank (261) for cleaning the test cell (see paragraphs 0034-035).  It would have been obvious to one having ordinary skill in the art to add an inert gas tank and fluidly connected to the second pump and the test cell of the system disclosed by Gmira, in order to provide a means of cleaning the test cell and to purge and/or remove liquids (brines, hydrocarbon, etc.) between individual tests, so as not to contaminate subsequent tests and potentially altering or fouling measurements/results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/892,644 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application is concerned with a hydrocarbon fluid on a rock surface while the instant application doesn’t claim a rock surface.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/892,644 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/892,644 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/892,644 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/892,644 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/892,644 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/892,644 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/892,644 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/892,644 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No. 16/892,644 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY T. FRANK/ExaminerArt Unit 2861



August 12, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861